Citation Nr: 1451676	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen service connection for a bilateral hip disorder.

4.  Entitlement to service connection for irritable bowel syndrome (IBS), including as due to a qualifying chronic disability to include undiagnosed illness or as secondary to the service-connected PTSD.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected PTSD.

8.  Entitlement to service connection for a sleep disorder, to include as secondary to the service-connected PTSD.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1988 to April 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

Entitlement to service connection for a low back disorder and bilateral hip disorder were previously denied by the RO in January 1993 and August 2004, respectively, and the Veteran did not initiate an appeal of the decisions or submit any new and material evidence with respect to these issues within the applicable one-year periods.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claims.  Barnett, supra.  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to dependency benefits (see July 2012 report of general information) and service connection for depression and alcohol abuse, as secondary to the service-connected PTSD (see April 2010 and December 2012 written statements) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a low back disorder, a bilateral hip disorder, GERD, and a sleep disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: difficulty in establishing and maintaining effective work and social relationships; impaired judgment, abstract thinking, and impulse control; difficulty understanding complex commands; impairment of short and long term memory; depression; anxiety; irritability with outbursts of anger; chronic sleep impairment; hypervigilance; and difficulty concentrating.

2.  For the entire increased rating period, the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas.

3.  An unappealed January 1993 rating decision, in pertinent part, denied service connection for a low back disorder on the basis that there was no evidence of a current low back disability.

4.  An unappealed August 2004 rating decision, in pertinent part, denied service connection for a bilateral hip disorder on the basis that there was no evidence of a current bilateral hip disability.

5.  An unappealed November 2007 rating decision declined to reopen service connection for low back and bilateral hip disorders on the basis that there was no evidence of current low back or bilateral hip disabilities.

6.  The evidence received since the November 2007 rating decision relates to unestablished facts of current low back and bilateral hip disabilities.  

7.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

8.  The Veteran has a current diagnosis of IBS that has manifested to a compensable degree during a six month period since service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 50 percent PTSD have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The January 1993 rating decision to deny service connection for a low back disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  The November 2007 rating decision that declined to reopen service connection for a low back disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R.	 § 3.156 (2014).

5.  The August 2004 rating decision to deny service connection for a bilateral hip disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

6.  The November 2007 rating decision to deny service connection for a bilateral hip disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

7.  New and material evidence has been received to reopen service connection for a bilateral hip disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R.	 § 3.156 (2014).

8.  The criteria for presumptive service connection for IBS as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Initially, with respect to the claims to reopen service connection for a low back disorder and bilateral hip disorder, the Board finds them to be reopened by way of submission of new and material evidence.  The Board is remanding the issues of service connection for a low back disorder, a bilateral hip disorder, GERD, and a sleep disorder, and entitlement to a TDIU.  Additionally, the Board is granting the service connection claim for IBS, which constitutes a full grant of the benefits sought on appeal with respect to this issue; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to these issues.

With respect to the appeal for an increased disability rating for the service-connected PTSD, notice was provided to the Veteran in November 2009, prior to the initial adjudication of the claim in March 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, articles submitted by the Veteran, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2009 and February 2012.  In a June 2013 written statement, the representative contended that, although the Veteran had previously been diagnosed with multiple mental illnesses, including depression, mood disorder, and alcohol abuse, the February 2012 VA examiner diagnosed only one Axis I mental disorder (PTSD) and did not explain why the prior diagnoses were not present.  The representative further contended that the VA examiner failed to explain his finding that the Veteran had occasional decrease of functional impairment due to PTSD signs and symptoms. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the representative has expressed disagreement with the VA examiner's findings and opinion, neither the Veteran nor the representative is shown to have the requisite medical knowledge, training, or experience to provide a diagnosis of a current psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); see also Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Board finds that the VA examiner was competent and qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  See Cox, 20 Vet. App. 563.  
  
As such, the Board finds that the December 2009 and February 2012 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to these issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a psychological examination, and specifically addressed the symptoms and occupational and social impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran was offered an opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

The Veteran is in receipt of a 50 percent disability rating for the service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's major depressive disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47. 

Throughout the course of the appeal, the Veteran has contended generally that the service-connected PTSD has been manifested by more severe symptoms than that contemplated by the 50 percent disability rating assigned.  In the August 2009 claim for increase, the Veteran reported symptoms of chronic sleep impairment, irritability, and hypervigilance.  The Veteran reported that he does not have any friends.  In a November 2009 written statement, the Veteran's friend stated that the Veteran has sleep impairment, is depressed, irritable, and aggressive, and isolates himself.

In the April 2010 notice of disagreement, the representative contended that the Veteran has shown a slow, but steady decline in his PTSD symptoms over the years.  The representative contended that the Veteran is unable to work and, correspondingly, suffers social isolation with impaired impulse control, outbursts of anger, abnormal thought processes, and mild to moderate memory impairment resulting in difficulty remembering highly learned materials and completing tasks.
 
In a December 2012 written statement, the Veteran's representative contended that the Veteran cannot work or maintain social and intimate relationships and his memory is significantly impaired, causing him to forget to complete tasks.  The representative contended that the Veteran's PTSD is a chronic and progressively deteriorating disorder as reflected by the continuously declining GAF scores.  In a June 2013 written statement, through the representative, the Veteran contended that he had not worked full-time since 2003 or part-time since 2004 and that, when he last worked, he argued with people and had poor working relations with supervisors and coworkers.  The Veteran contended that PTSD prevented him from being gainfully employed.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period, the Veteran's PTSD has manifested by occupational and social impairment with reduced reliability and productivity with symptoms that more nearly approximates the criteria for the 50 percent disability rating currently assigned under Diagnostic Code 9411.  For the entire increased rating period, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: difficulty in establishing and maintaining effective work and social relationships; impaired judgment, abstract thinking, and impulse control; difficulty understanding complex commands; impairment of short and long term memory; depression; anxiety; irritability with outbursts of anger; chronic sleep impairment; hypervigilance; and difficulty concentrating.

A June 2009 VA treatment record notes a history of PTSD, mood disorder, and depression.  A September 2009 VA treatment record notes that the Veteran reported a poor mood and difficulty sleeping as well as decreased concentration.  The Veteran denied any current suicidal or homicidal ideation.

At the December 2009 VA examination, the Veteran reported experiencing nightmares, memories, and flashbacks as well as irritability, with occasional aggressive behavior, due to lack of sleep.  The Veteran reported that he does not like crowds, does not trust anybody, and avoids going out of the house due to uncontrollable anger.  The VA examination report notes that the Veteran had previous marital issues and currently lives alone, remaining isolated.  The Veteran's activities of daily living were noted to be reduced.  The December 2009 VA examination report notes that the Veteran has impaired impulse control and outbursts of anger.  The VA examination report notes that the Veteran's mood, affect, and thought processes were abnormal; abstract thinking was absent; and he was anxious, depressed, and irritable with impaired impulse control and outbursts of anger.  No delusions, hallucinations, ritualistic obsession, suicidal ideation, or homicidal ideation was noted.  The VA examination report notes that the Veteran's memory was mildly to moderately impaired with difficulty in the retention of highly learned materials and remembering to complete tasks as well as difficulty understanding complex commands.  The VA examiner noted that the Veteran had poor interpersonal relationships.  The VA examiner assigned a GAF score of 55 and opined that the Veteran's PTSD symptoms are mild to moderate and cause difficulty in establishing and maintaining work and social relationships and decrease in work efficiency, particularly during periods of significant stress.  

At the February 2012 VA examination, the Veteran reported that his social interaction was decreased, he was afraid of sleeping because of nightmares, and that he had been living with his girlfriend for one month.  The VA examination report notes PTSD symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty concentrating, irritability, and hypervigilance.  The VA examiner assigned a GAF score of 50 and opined that the Veteran's PTSD symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA examiner opined that the Veteran's occupational functioning was impaired because of symptoms of dreams, nightmares, and sleep problems. 

Based on the above, the Board finds that, for the entire increased rating period, the Veteran's PTSD has manifested by occupational and social impairment with reduced reliability and productivity, due to such symptoms as: difficulty in establishing and maintaining effective work and social relationships; impaired judgment, abstract thinking, and impulse control; difficulty understanding complex commands; impairment of short and long term memory; depression; anxiety; irritability with outbursts of anger; chronic sleep impairment; hypervigilance; and difficulty concentrating, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411 that is currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas (the criteria for a 70 percent rating under Diagnostic Code 9411) during any part of the increased rating period.  The Veteran has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, or spatial disorientation.  Rather the December 2009 VA examination report notes that the Veteran had normal orientation, panic attacks were absent, and the Veteran's appearance and hygiene were appropriate.  At the December 2009 VA examination, judgment was noted to be intact.  While a June 2009 VA treatment record notes that the Veteran reported attempting to commit suicide with a motorcycle accident in October 2007, the Veteran denied any current suicidal or homicidal ideation.  The weight of the evidence of record is against a finding that the Veteran had suicidal or homicidal ideation during any part of the increased rating period.  Nor has the Veteran contended otherwise.  With regard to social relationships, while the Veteran is currently divorced, in a November 2009 written statement, the Veteran's friend indicated that she had been dating the Veteran for six years.  At the February 2012 VA examination, the Veteran reported that he had been living with his girlfriend for one month.

The Board has weighed and considered the GAF scores during the period on appeal, specifically the score of 55 assigned by the December 2009 VA examiner and the score of 50 assigned by the February 2012 VA examiner.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  DSM-IV at 46-47.  The Board finds that the February 2012 GAF score of 50 (denoting serious symptoms or impairment) is not supported by the contemporaneous findings and is inconsistent with the Veteran's presentation and history and symptoms during the course of this appeal.  The general characterization of overall impairment due to psychiatric disorders suggested by the assignment of a GAF score of 50 is inconsistent with, and outweighed by, the more specific and detailed social and occupational impairment and symptoms the Veteran has actually experienced and reported during the course of the appeal, as reflected in both lay reports and clinical findings of symptoms and degree of occupational and social impairment.  The Board finds that the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced occupational and social impairment with reduced reliability and productivity, more nearly approximating the criteria for a 50 percent disability rating under Diagnostic Code 9411 for the entire appeal period.  38 C.F.R. § 4.130.

The February 2012 VA examiner provided a specific assessment of the level of occupational and social impairment due to the Veteran's PTSD (occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks) and identified underlying symptomatology and impairments that cause the occupational and social impairment.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board has considered the February 2012 VA examination report assessment on this question, but in light of the weight of the evidence of record showing that the Veteran's symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, the Board finds that the February 2012 overall assessment is of lesser probative value. 

While the Veteran has contended that he has not worked at any part of the appeal period, the criteria for a 70 percent rating under Diagnostic Code 9411 require occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Based on the lay and medical evidence of record, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment during any part of the increased rating period.  38 C.F.R. §§ 4.3, 4.7.

As the criteria for the next higher (70 percent) rating for PTSD have not been met or more nearly approximated, it logically follows that criteria for an even higher rating (100 percent) have not been met or more nearly approximated.  During the initial rating period there is no showing that the Veteran had total occupational and social impairment including symptoms such as gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  For these reasons, the Board finds that, for the entire increased rating period, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating, based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 50 percent for the service-connected PTSD is not warranted for any part of the increased rating period.  See 38 C.F.R. §§ 4.3, 4.7.
    
Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by difficulty in establishing and maintaining effective work and social relationships; impaired judgment, abstract thinking, and impulse control; difficulty understanding complex commands; impairment of short and long term memory; depression; anxiety; irritability with outbursts of anger; chronic sleep impairment; hypervigilance; and difficulty concentrating.

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Reopening Service Connection for a Low Back Disorder and Bilateral Hip Disorder

The Veteran seeks to reopen service connection for low back and bilateral hip disorders.  The original claim for service connection for a low back disorder, initially filed in May 1992, was originally denied in a January 1993 rating decision, which found no evidence of a current low back disability.  The original claim for service connection for a bilateral hip disorder, initially filed in September 2003, was originally denied in August 2004.  The Veteran did not initiate an appeal of the decisions or submit any new and material evidence within the applicable one-year periods.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   




Low Back Disorder

In the January 1993 rating decision, the RO, in pertinent part, denied service connection for a low back disorder on the basis that there was no evidence of a current disability.  The pertinent evidence of record at the time of the January 1993 rating decision includes service treatment records, an August 1992 VA examination report, and the Veteran's lay statements. 

In a November 1996 rating decision, the RO declined to reopen service connection for a low back disorder on the basis that there was no evidence of a current disability.  The additional pertinent evidence of record at the time of the November 1996 rating decision includes VA treatment records from July to August 1996.  In an August 2004 rating decision, the RO declined to reopen service connection for a low back disorder on the basis that there was no evidence of a current disability.  The additional pertinent evidence of record at the time of the August 2004 rating decision includes notice of the Veteran's failure to report to a VA examination scheduled in June 2004 and VA treatment records dated from June to October 2003.  

In a January 2006 rating decision, the RO declined to reopen service connection for a low back disorder on the basis that there was no evidence of a current disability.  The additional pertinent evidence of record at the time of the January 2006 rating decision includes VA treatment records dated from September 2003 to August 2005.  In a November 2007 rating decision, the RO declined to reopen service connection for a low back disorder on the basis that there was no evidence of a current disability.  The additional pertinent evidence of record at the time of the November 2007 rating decision includes VA treatment records dated from July 2006 to May 2007.

The Board has reviewed the evidence of record received since the November 2007 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a low back disorder.  The March 2012 VA examination report notes a diagnosis of lumbar myofascial strain.  The Board finds that this evidence, received after November 2007 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a current low back disability, i.e., lumbar myofascial strain (a necessary element for service connection).  38 C.F.R. § 3.303(b).   

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for a low back disorder.  In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the January 1993 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the January 1993 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Bilateral Hip Disorder

In the August 2004 rating decision, the RO, in pertinent part, denied service connection for a bilateral hip disorder on the basis that there was no evidence of a current disability.  The pertinent evidence of record at the time of the August 2004 rating decision includes service treatment records, notice of the Veteran's failure to report to a VA examination scheduled in June 2004, VA treatment records, and the Veteran's lay statements.

In a November 2007 rating decision, the RO declined to reopen service connection for a bilateral hip disorder on the basis that there was no evidence of a current disability.  The additional pertinent evidence of record at the time of the November 2007 rating decision includes VA treatment records dated from July 2006 to May 2007.

The Board has reviewed the evidence of record received since the November 2007 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a bilateral hip disorder.  The March 2012 VA examination report notes a current diagnosis of bilateral hip osteoarthritis.  The Board finds that this evidence, received after November 2007 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a current bilateral hip disability, i.e., bilateral hip osteoarthritis (a necessary element for service connection).  38 C.F.R. § 3.303(b).   

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, at 513; Duran, supra.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for a bilateral hip disorder.  In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the August 2004 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the August 2004 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection for IBS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with irritable bowel syndrome, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.	 § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran received the Southwest Asia Service Medal, Kuwait Liberation Medal, and Combat Action Ribbon had service in Kuwait during the Gulf War; therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

As noted above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  The March 2012 VA examination report notes a diagnosis of irritable bowel syndrome.  IBS is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317.  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  The evidence also shows symptoms of IBS consistent with a compensable disability rating of 10 percent, which is based on moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2014).  The March 2012 VA examination report notes alternating diarrhea and constipation; frequent episodes of bowel disturbance with abdominal distress; and episodes of exacerbations and/or attacks of IBS with sudden diarrhea and abdominal pain seven times or more in the previous 12 months.  

Based on the above, service connection for IBS, as a qualifying chronic disability of chronic multi-symptom illness, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R.	 § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.         


ORDER

An increased disability rating for PTSD in excess of 50 percent is denied.

As new and material evidence has been received, the appeal to reopen service connection for a low back disorder is granted.

As new and material evidence has been received, the appeal to reopen service connection for a bilateral hip disorder is granted.

Service connection for irritable bowel syndrome, presumed as due to a qualifying chronic disability, is granted.


REMAND

Service Connection for Sleep Apnea

A July 1997 VA treatment record notes that the Veteran had a history of snoring and observed apnea.  July 1999 VA treatment records that the Veteran was diagnosed with mild obstructive sleep apnea following a sleep study in 1997 and was prescribed a CPAP machine.  A February 2009 VA treatment record notes a current diagnosis of mild obstructive sleep apnea/hypopnea syndrome.  

The Veteran submitted articles entitled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" that suggests a possibility of a connection between sleep-disordered breathing and PTSD, and "Advance for sleep" that suggests that individuals with PTSD also often have sleep-disordered breathing.  In the August 2009 claim, the Veteran reported that he is currently using a CPAP machine because of his sleep apnea.    

The March 2012 VA examiner opined that the Veteran's sleep disorder, which was not diagnosed as sleep apnea, was a symptom of the service-connected PTSD and not a separate diagnosis because the Veteran reported being unable to sleep due to intrusive thoughts about Persian Gulf War experiences.  The VA examiner did not discuss the Veteran's previous diagnosis of obstructive sleep apnea.  The Board finds that the evidence is unclear to decide whether the previously diagnosed sleep apnea is a separate sleep disorder or is a symptom of the PTSD.  The Board finds that an additional VA opinion is necessary to help resolve the question as to the etiology of the sleep disorder.  See McLendon, 20 Vet. App. 79.       

Service Connection for a Low Back Disorder

In an April 2010 written statement, through the representative, the Veteran contended that he had experienced worsening back pain since service separation.  At the March 2012 VA examination, the Veteran reported he first began experiencing symptoms of low back pain during service and that, while there was no acute traumatic incident associated with the start of the pain, he believes it is due to general wear and tear from service.  In a December 2012 written statement, the representative contended that the Veteran first noticed low back problems during service while stationed in Saudi Arabia from January to April 1991.  In a June 2013 written statement, the representative contended the Veteran had chronic low back pain exacerbated by in-service physical fitness training and weight lifting.

The service treatment records reveal that the Veteran was treated for low back pain from June to September 1991.  March 1992 service treatment records note that the Veteran reported continuous, recurrent low back pain since June 1991.  The service treatment records note diagnoses of paravertebral spasm and mechanical low back pain.  At the March 1992 service separation physical, the Veteran's spine was noted as clinically normal; however, on an associated report of medical history, the Veteran endorsed recurrent back pain.  The March 2012 VA examiner diagnosed the Veteran with lumbar myofascial strain but did not opine as to whether the currently diagnosed back disability was incurred in or caused by active service.  Based on the above, the Board finds that there is some evidence that the Veteran's low back disability may be related to active service; therefore, the Board finds that an additional VA opinion is necessary.  Id.    

Service Connection for a Bilateral Hip Disorder

In an April 2010 written statement, through the representative, the Veteran contended that he had experienced worsening bilateral hip pain since service separation.  At the March 2012 VA examination, the Veteran reported he first began experiencing symptoms of bilateral hip pain during service and that, while there was no acute traumatic incident associated with the start of the pain, he believes it is due to general wear and tear from service.  In a December 2012 written statement, the representative contended that the Veteran first noticed hip problems during service while stationed in Saudi Arabia from January to April 1991.  

A September 1991 service treatment record notes that the Veteran endorsed painful joints with a notation of knee/hip tightness.  At the March 1992 service separation physical, the Veteran's lower extremities were found to clinically normal; however, on an associated report of medical history, the Veteran endorsed swollen or painful joints and cramps in the legs.  

The March 2012 VA examiner diagnosed bilateral hip osteoarthritis.  The March 2012 VA examiner opined that it was less likely than not that the Veteran's current bilateral hip disability was caused or aggravated by the (currently non-service-connected) low back disability; however, the VA examiner did not opine as to whether the currently diagnosed bilateral hip disability was incurred in or caused by active service.  Based on the above, the Board finds that there is some evidence that the Veteran's bilateral hip disability may be related to active service; therefore, the Board finds that an additional VA opinion regarding whether there is a nexus between the current hip disability and active service is necessary.  Id.    


Service Connection for GERD

In a December 2012 written statement, the representative contended that the Veteran's GERD was caused or aggravated by psychiatric medications.  In a June 2013 written statement, the representative contended that the Veteran was prescribed Citalopram (Celexa) and that this drug was known to cause and/or aggravate gastrointestinal disorders.  

In support of the claim, the Veteran submitted (1) a National Center for PTSD Fact sheet that notes there is some evidence to indicate PTSD is related to gastrointestinal disorders; (2) May 2007 testimony from the National Institutes of Mental Health that notes significant health problems are more likely to occur in individuals with PTSD, particularly, in pertinent part, gastrointestinal problems; and (3) an article entitled "Reliving Trauma Post-Traumatic Stress Disorder" that notes gastrointestinal distress is common in people with PTSD.

The March 2012 VA examiner opined that it is less likely than not that the Veteran's GERD was aggravated by the PTSD because these two disorders represent two separate organ symptoms (psychiatric and gastrointestinal) that are not typically associated with one another.  The VA examiner noted that the medical literature does not support a causal relationship between GERD and PTSD or that PTSD significantly worsens pre-existing GERD.  

The VA examiner did not discuss the articles submitted by the Veteran indicating a possible relationship between GERD and PTSD or discuss the impact, if any, of the Veteran's psychiatric medications on the GERD.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the GERD.  Id.       

TDIU

Further, the Board finds that any decision with respect to the service connection claims being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection currently on appeal because a hypothetical grant of the pending service connection claims could significantly change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage, and because some of the disabilities the Veteran contends makes him unable to secure substantially gainful employment are the bilateral hip and back disorders.  See August 2009 Applicable for Increased Compensation Based on Unemployabitlity (VA Form 21-8940); April 2010 notice of disagreement; see Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of service connection for a low back disorder, a bilateral hip disorder, GERD, and a sleep disorder, and entitlement to a TDIU are REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by an examiner (other than the VA examiner who conducted the March 2012 VA examinations) for medical opinion(s) to address the claimed low back disorder, bilateral hip disorder, sleep disorder, and GERD.  If it is determined that another examination is needed to provide the required opinions, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the claimed disabilities.  


The VA examiner should review the claims folder and then offer the following opinions: 

Is it at least as likely as not (50 percent or greater probability) that any current low back, bilateral hip, sleep, or GERD disabilities were incurred in or caused by active service?

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed GERD was caused by the service-connected PTSD, to include use of psychiatric medications?

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder, to include sleep apnea, was caused by the service-connected PTSD, to include use of psychiatric medications?

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed GERD was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected PTSD, to include use of psychiatric medications? 

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder, to include sleep apnea, was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected PTSD, to include use of psychiatric medications?  


With respect to the claimed sleep disorder, the VA examiner should note that the Veteran was diagnosed with sleep apnea in 1997 and a February 2009 VA treatment confirms a current diagnosis of sleep apnea.  The VA examiner should note and discuss the relevance, if any, of the articles submitted by the Veteran, specifically:          (1) "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" that suggests a possibility of a connection between sleep-disordered breathing and PTSD and (2) "Advance for sleep" that suggests individuals with PTSD also often have sleep-disordered breathing.  

With respect to the claimed GERD, the VA examiner should note and discuss the relevance, if any, of the articles submitted by the Veteran, specifically: (1) the National Center for PTSD Fact sheet that notes there is some evidence to indicate PTSD is related to gastrointestinal disorders; (2) the May 2007 testimony from the National Institutes of Mental Health that notes significant health problems are more likely to occur in individuals with PTSD, particularly, in pertinent part, gastrointestinal problems; and (3) the article entitled "Reliving Trauma Post-Traumatic Stress Disorder" that notes gastrointestinal distress is common in people with PTSD.

2.  Then, readjudicate the issues remaining on appeal, including entitlement to a TDIU.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


